Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has filed an amendment after a final rejection. 
The applicant has not filed an AFCP 2.0 pilot program request.
The amendment recites “processing modules configured to perform at least one of the autonomous driving operations offloaded from the host system, wherein at least one of the processing modules is configured as a client node to perform an action in response to an instruction received from the host system and at least one other of the processing modules is configured as a host node to distribute a task to another client node within the expansion device wherein in response to detection that the host system is coupled to the expansion
device, firmware of the expansion device configures the at least one
processing module as a client device to the host system, such that the host
system can offload at least one of the autonomous driving operations to
the at least one processing module”.
The amendment raises new issues that require further consideration and/or search.
The amendment is not entered.
Applicant is advised to file an RCE to have the amendment considered in full.
U.S. Patent No.: 10,867,210 B2 to Mao et al. was filed on 12-21-18 which is prior to the effective filing date of 12-31-18.  This is assigned to Waymo™.

    PNG
    media_image1.png
    831
    571
    media_image1.png
    Greyscale
Mao discloses “…wherein in response to detection that the host system is coupled to the expansion
device, firmware of the expansion device configures the at least one
processing module as a client device to the host system, such that the host
system can offload at least one of the autonomous driving operations to
the at least one processing module”.  (see FIG. 1 where the autonomous vehicle 122 has a local computer with model parameter values 172 that are used for a coarse and a fine planning and are used to classify objects locally but that are determined in the cloud computer as a neural network device. This remote device also includes a training neural network 114 and a training engine 116 and then model parameter values 170; see col. 16, lines 1-25; see also FIG. 3 where the sensors are captured at the vehicle and then the multiple channels of sensor data are provided to the NN system and then it is returned to the vehicle for a fine object classification to provide a remote object recognition classification; see also claims 1-9; see col. 4, line 10 to col. 6, line 65 where the neural network is located at a cloud data center and remote from but can communicate with the sensor channels.  For example, the local computer can determine that 

    PNG
    media_image2.png
    980
    915
    media_image2.png
    Greyscale

Therefore the amendment raises new issues that require further consideration and/or search. 

/JEAN PAUL CASS/Primary Examiner, Art Unit 3668